Citation Nr: 1103999	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-27 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for right ear drum 
perforation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1957 to March 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO in 
Indianapolis, Indiana, which, in pertinent part, granted service 
connection for right ear drum perforation and assigned a 
noncompensable rating.  

While the present appeal was pending, the RO brought an action to 
sever service connection for right ear drum perforation.  The 
severance was proposed in a March 2009 rating decision and 
implemented in a June 2009 rating decision.  The Veteran 
initiated an appeal with a September 2009 Notice of Disagreement.  
The RO issued a November 2009 Statement of the Case.  The Veteran 
did not file a Substantive Appeal within one year of notice of 
the June 2009 rating decision.  Thus, the issue of whether the 
severance of service connection for right ear drum perforation 
was proper is not before the Board.


FINDINGS OF FACT

1.  The Veteran failed to file a Substantive Appeal following a 
November 2010 Statement of the Case as to the issue of whether 
the severance of service connection for right ear drum 
perforation was proper.

2.  Basic entitlement to service connection for right ear drum 
perforation has been terminated.


CONCLUSIONS OF LAW

1.  The severance of service connection for right ear drum 
perforation is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002)

2.  No legal basis exists for the benefit sought.  38 C.F.R. 
§ 3.400(o)(1)(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As mentioned in the Introduction, the RO severed service 
connection for right ear drum perforation in a June 2009 rating 
decision.  The Veteran initiated an appeal with a September 2009 
Notice of Disagreement.  The RO issued a November 2009 Statement 
of the Case.  The Veteran did not file a Substantive Appeal 
within one year of notice of the June 2009 rating decision.  The 
only document received in that period is a January 2010 Statement 
from the representative in lieu of a Form 646.  That document 
lists the procedural history of the increased rating claim and 
makes no mention of the severance of service connection or any of 
the documents related to severance.  Furthermore, the January 
2010 VA Form 8 did not list the severance of service connection 
as being on appeal.  The January 2011 informal hearing 
presentation admits that the Veteran did not file a timely 
substantive appeal and that the severance matter is not before 
the Board.  The severance of service connection is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); see generally Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  Thus, the Board has no 
jurisdiction to review the severance of service connection.  See 
38 C.F.R. §§ 20.101, 20.200 (2010).  

A retroactive increase or additional benefit will not be awarded 
after basic entitlement has been terminated, such as by severance 
of service connection.  38 C.F.R. § 3.400(o)(1)(2010).  Severance 
of service connection for right ear drum perforation has been 
completed.  No question of law or fact remains that service 
connection is not in effect; thus, the Board has no jurisdiction 
to consider the initial rating appeal.  See 38 C.F.R. § 20.101(a) 
(2010).  The representative's January 2011 informal hearing 
presentation asks that the Board reverse the severance of service 
connection and grant the benefits sought.  In the absence of a 
perfected appeal of that issue, the Board has no jurisdiction to 
consider severance of service connection.  See id.  Thus, there 
is no legal basis for the award of the benefit sought.  Id.  
Absent any basis in law for the benefit sought, the appeal is 
dismissed.  

The Board has considered the applicability of the Veterans Claims 
Assistance Act.  The VCAA is not applicable when no additional 
information or evidence could be obtained to substantiate the 
claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  The 
Board finds that the VCAA is not applicable to the instant case 
as there is no legal basis for the benefit sought.


ORDER

The appeal for an initial compensable rating for right ear drum 
perforation is dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


